Citation Nr: 1229700	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-40 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2000 to August 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal.  The Veteran appealed the RO's denial of this issue to VA, and the case was referred to the Board for appellate review.  

The Veteran's claim was initially filed as a part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

The Board subsequently remanded the case for further development in June 2011.  That development was completed, and the case was returned to the Board for appellate review.  

In June 2011, the Board also remanded the matter of entitlement to service connection for an upper respiratory disorder, to include sinusitis and allergic rhinitis.  In an April 2012 rating decision, the VA Appeals Management Center (AMC) established service connection for an upper respiratory disorder; a noncompensable (zero percent) evaluation was assigned, effective from August 22, 2008.  The Veteran has not expressed disagreement with the assigned evaluation or effective date of this award.  Since service connection for this disorder has been granted, the Veteran's appeal as to that issues has become moot.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status.


FINDING OF FACT

The evidence in this case is in approximate balance as to whether the Veteran's current right knee disorder, diagnosed as chronic patellofemoral syndrome, had its onset during the Veteran's active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a right knee disorder, diagnosed as chronic patellofemoral syndrome, is the result of his service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Veteran's claim is being granted, there is no need to review whether the Board prior remand instructions or VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

Discussion

Throughout the pendency of the appeal, the Veteran has asserted that his right knee disorder is related to his service.  Specifically, the Veteran asserts that he experienced right knee pain upon activity and was diagnosed with "retro-patellar pain syndrome" of the right knee during his service.  See the Veteran's February 2000 statement.  

Concerning element (1) of a claim for service connection, i.e., evidence of a current diagnosis, the Board notes that the medical evidence of record concerning the presence of a current right knee disorder is tenuous.  Specifically, although the Veteran's VA treatment records reflect subjective complaints of right knee pain, patellar grind, arthralgia and instability, and a March 2010 VA treatment record included a diagnosis of patellofemoral syndrome of the right knee, upon VA examination in June 2008, December 2008 and August 2010, to include June 2008 x-ray testing, no chronic right knee disorder was diagnosed.  

Due to the inconsistent evidence discussed above, in June 2011, the Board instructed that the RO/AMC should afford the Veteran another VA examination to clarify the matter of whether the Veteran had a current right knee disorder.  After a complete physical examination of the Veteran and review of the entire VA claims file, the August 2011 VA examiner diagnosed chronic patellofemoral syndrome of the right knee.  See the August 2011 VA examination report.  In light of this evidence, the Board concludes that element (1), a current disability, has been demonstrated.  

Concerning element (2), evidence of an in-service disease or injury, as noted above, the Veteran has asserted that he experienced in-service right knee pain upon activity and he was diagnosed with "retro-patellar pain syndrome" of the right knee between 2003 and 2004.  See the Veteran's February 2009 statement.  The Veteran is competent to report matters of which he has first-hand knowledge, such experiencing right knee pain.  See Rucker, Layno and Cartwright, all supra.  Moreover, as noted by the VA examiner who conducted the June 2008 and August 2010 VA examinations as well as the VA examiner who performed the August 2011 VA examination, the Veteran's service treatment records are replete with complaints of and treatment for right knee pain, to include such complaints in May 2004, November 2004, March 2005, May 2005 and June 2006.  Additionally, it appears that a specific diagnosis of patellofemoral pain syndrome of the right knee was rendered during the Veteran's service in November 2004 and June 2006.  As such, element (2) has been demonstrated.  

Concerning element (3), evidence of a nexus between the Veteran's diagnosed patellofemoral syndrome and his active duty, the Board observes that the only medical nexus opinion of record is unfavorable to the Veteran's claim.  Specifically, after completing a review of the Veteran's VA claims file and physical examination of and interview with the Veteran, the August 2011 VA examiner opined that the Veteran's chronic patellofemoral syndrome of the right knee was less likely as not the result of his service, reasoning that "[t]here is no specific traumatic event that occurred while on active duty that would cause the symptoms [the Veteran] now reports" and noting that the condition is "very common in the general population."  See the August 2011 VA examination report.  

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part:  

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Thus, the law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

While the August 2011 nexus opinion appears to be unfavorable to the Veteran's claim, the Board concludes that this opinion is inadequate because the VA examiner limited the opinion to causation due to a traumatic event and did not address the possibility that the Veteran's right knee disorder could have progressed gradually over a period of time.  In fact, the August 2010 VA examiner noted that the Veteran's right knee disorder was not the result of a specific traumatic event, but rather, it occurred "subacutely in [I]raq" while performing "soldiering duties."  See the August 2010 VA examination report.  Accordingly, the Board concludes that the August 2011 VA opinion is inadequate for the purposes of adjudicating the Veteran's claim.  

As discussed above, the only nexus opinion of record is inadequate for the purposes of adjudicating the Veteran's claim.  However, a lack of a medical nexus is not fatal to the Veteran's claim.  As will be discussed below, the Board is granting the Veteran's claim, and thus, a remand for a clarifying medical opinion is unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Concerning this, the evidence of record reflects that the Veteran's current patellofemoral pain syndrome of the right knee was initially diagnosed during service.  This evidence is congruent with his assertions concerning continuity of symptomatology of right knee pathology from his active duty until the present.  See a February 2009 statement from the Veteran.  As noted above, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, if there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

In light of above, the Board concludes that the evidence concerning whether the Veteran's current chronic patellofemoral syndrome had its onset during the Veteran's active duty is at least in equipoise.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


ORDER

Entitlement to service connection for a right knee disorder, diagnosed as chronic patellofemoral syndrome, is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


